Case 1:18-cv-04203-JBW-VMS Document 18-1 Filed 05/03/19 Page 1 of 4 PageID #: 167



  Danielle P. Light, Esq.
  HASBANI & LIGHT, P.C.
  Attorneys for Plaintiff
  450 Seventh Ave, Suite 1408
  New York, NY 10123
  Tel: (646) 490-6677
  Email: dlight@hasbanilight.com


  UNITED STATES DISTRICT COURT
  FOR THE EASTERN DISTRICT OF NEW YORK
  ----------------------------------------------------------------------X
  53RD STREET, LLC,                                                         Docket No.:
                                                                            1:18-cv-04203-JBW-VMS
                                                       Plaintiff,

          -against-

  U.S. BANK NATIONAL ASSOCIATION,

                                                        Defendant.
  ----------------------------------------------------------------------X

    PLAINTIFF’S E.D.N.Y. LOCAL CIVIL RULE 56.1 STATEMENT OF UNDISPUTED
         MATERIAL FACTS AS TO WHICH THERE IS NO GENUINE ISSUE

          Pursuant to E.D.N.Y. Local Civil Rule 56.1, Plaintiff 53rd Street, LLC (“Plaintiff”) submits

  the following statement of undisputed material facts upon which there is no genuine issue to be

  tried in connection with its motion for summary judgment against defendant U.S. Bank National

  Association (the “Defendant”) under New York Real Property Actions and Proceedings Law

  (”RPAPL”) §1501 et seq.:

          1.       Plaintiff is a single member limited liability company. See Affidavit of Yonel

  Devico (the “Devico Affidavit”) at ¶ 1.

          2.       Plaintiff’s single member is an individual who is a citizen of the Kingdom of

  Morocco and resides in the State of Florida. See Devico Affidavit at ¶ 7 and Exhibit N.

          3.       On January 5, 2006, Maria Pinto-Bedoya (“Borrower”) borrowed the sum of




                                                          1
Case 1:18-cv-04203-JBW-VMS Document 18-1 Filed 05/03/19 Page 2 of 4 PageID #: 168



  $428,000.00 by a note dated the same day. To secure said loan, Borrower executed the Disputed

  Mortgage in favor of Downey Savings and Loan Association F.A., to be recorded against the

  Subject Premises. Attached hereto as Exhibit A is a true and correct copy of the Disputed

  Mortgage.

         4.      The Disputed Mortgage was assigned to U.S. Bank National Association by

  Assignment of Mortgage dated May 23, 2012 and recorded in the Office of the City Register on

  December 12, 2014 under CRFN 2014000409604. Attached hereto as Exhibit B is a true and

  correct copy of the Assignment of Mortgage.

         5.      On June 30, 2008, Defendant commenced an action to foreclose the Disputed

  Mortgage in the Supreme Court for the State of New York, County of Kings. Attached hereto

  as Exhibit C is true and correct copy of the Summons and Complaint.

         6.      On December 6, 2012, Defendant wanted to “cancel foreclosure” a “foreclosure

  proceeding restart.” Attached hereto as Exhibit D is a copy of Defendant’s “Consolidated

  Notes Log,” at Page 58.

         7.      In April 2013, the Court dismissed the 2008 Foreclosure Action based on Defendant

  U.S. Bank National Association’s failure to appear in Court. Attached as Exhibit E is a true and

  correct copy of the Order of Discontinuance.

         8.      On June 24, 2014, Defendant’s prior counsel, Rosicki, Rosicki & Associates

  allegedly mailed a letter to the Borrower stating that the “Loan was previously accelerated” and

  that it was being “de-accelerated” and being “re-instituted as an installment loan” (the “June 24,

  2014 Letter”). Attached hereto as Exhibit F is a true and correct copy of the June 24, 2014 Letter.

  Attached hereto as Exhibit G is a copy of Defendant’s Letter Log, which does not reflect the

  mailing of the June 24, 2014 Letter.




                                                  2
Case 1:18-cv-04203-JBW-VMS Document 18-1 Filed 05/03/19 Page 3 of 4 PageID #: 169



         9.      On July 15, 2014, Defendant mailed a pre-foreclosure notice letter to the Borrower

  in an attempt to comply with RPAPL § 1304 (the “July 15, 2014 Letter”). Attached hereto as

  Exhibit H is a true and correct copy of the July 15, 2014 Letter. On the same date and on August

  5, 2014, Defendant mailed additional letters to the Borrower advising her of the breach under the

  Disputed Mortgage (the “2014 Breach Letters”). Attached hereto as Exhibit I are true and correct

  copies of the Breach Letters.

         10.     Although the 2008 Foreclosure Action was already dismissed, Defendant moved to

  discontinue the 2008 Foreclosure Action on May 11, 2017, almost nine years after the 2008

  Foreclosure Action commenced. Exhibit E. Per the Order, Defendant did this for “proper record

  keeping.” Exhibit E.

         11.     On July 24, 2018, Plaintiff commenced the instant action to cancel and discharge

  the Disputed Mortgage based on the premise that the statute of limitations to foreclose the Disputed

  Mortgage expired in June 30, 2014 (the “Complaint”). Attached hereto as Exhibit J is a true and

  correct copy of the Complaint.

         12.     On August 22, 2018, Defendant filed its answer (the “Answer”). Attached hereto

  as Exhibit K is a true and correct copy of the Answer.

         13.     On December 20, 2018, a deposition of Defendant’s representative, Cammie

  Johnson, was conducted by Plaintiff. Attached hereto as Exhibit L is a true and correct copy of

  the deposition transcript.

         14.     In addition, documents were exchanged through discovery in the normal course

  between counsel for Plaintiff and counsel for Defendant.

         15.     On February 20, 2019, a scheduling order was entered at ECF Doc. No. 17 setting

  forth the following deadlines: fact discovery closes on 3/31/2019. Plaintiff to respond to discovery




                                                   3
Case 1:18-cv-04203-JBW-VMS Document 18-1 Filed 05/03/19 Page 4 of 4 PageID #: 170



  by 2/22/2019. If there is a subject matter jurisdiction motion, the following briefing schedule

  applies: Defendant to file by 3/15/2019; Plaintiff to oppose by 4/5/2019; Defendant to reply by

  4/19/2019. Otherwise, all dispositive motions are to be briefed on the same schedule: Initial

  motion: 5/3/2019; opposition: 5/24/2019; reply: 6/7/2019.

         16.    Pursuant to the above scheduling order, Plaintiff submits the instant application for

  summary judgment.



  Dated: New York, New York                           HASBANI & LIGHT, P.C.
         May 2, 2019

                                                      /s/ Danielle P. Light
                                                      Danielle P. Light, Esq.
                                                      Counsel for Plaintiff
                                                      450 Seventh Avenue, Suite 1408
                                                      New York, New York 10123
                                                      Tel: (646) 490-6677
                                                      dlight@hasbanilight.com




                                                  4
